     Case 1:20-cv-00325-AWI-SAB Document 15 Filed 06/10/20 Page 1 of 5

 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                            Case No. 1:20-cv-00325-AWI-SAB
10
                                            SCHEDULING ORDER (Fed. R. Civ. P 16)
11
                                            Initial Disclosure Deadline:
12                                                  June 30, 2020
     STEVE STEWARD,
13                                          Administrative Record Filing Deadline:
                      Plaintiff,                 January 4, 2021
14
           v.                               Non-Dispositive Motion Deadlines:
15                                                Filing: November 4, 2020
     LIBERTY LIFE ASSURANCE                       Hearing: Pursuant to Local Rules
16   COMPANY OF BOSTON,
                                            Dispositive Motion Deadlines:
17                    Defendant.                   Opening Brief: January 25, 2021
                                                   Responsive Brief: February 15, 2021
18                                                Hearing: February 22, 2021, at 1:30 p.m. in
                                                            Courtoom 2
19
                                            Bench Trial: April 20, 2021, at 8:30 a.m. in
20                                                       Courtroom 2 (1 day)
21

22
           I.     Date of Scheduling Conference
23
           The Scheduling Conference was held on June 9, 2020.
24
           II.    Appearances of Counsel
25
           Brent Brehm appeared telephonically on behalf of Plaintiff Steve Steward.
26
           Jenny Wang appeared telephonically on behalf of Defendant Liberty Life Assurance
27
     Company of Boston.
28


                                                   1
     Case 1:20-cv-00325-AWI-SAB Document 15 Filed 06/10/20 Page 2 of 5

 1           III.     Consent to Magistrate Judge

 2           Pursuant to 28 U.S.C. § 636(c), to the parties who have not consented to conduct all

 3   further proceedings in this case, including trial,1 before United States Magistrate Judge Stanley A.

 4   Boone, you should be informed that because of the pressing workload of United States district

 5   judges and the priority of criminal cases under the United States Constitution, you are encouraged

 6   to consent to magistrate judge jurisdiction in an effort to have your case adjudicated in a timely

 7   and cost effective manner. Presently, when a civil trial is set before Judge Ishii, any criminal trial

 8   set which conflicts with the civil trial will take priority, even if the civil trial was set first.

 9   Continuances of civil trials under these circumstances may no longer be entertained, absent a

10   specific and stated finding of good cause, but the civil trial may instead trail from day to day or

11   week to week until the completion of either the criminal case or the older civil case. The parties

12   are advised that they are free to withhold consent or decline magistrate jurisdiction without

13   adverse substantive consequences.

14           IV.      Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

15           The Parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P.

16   26(a)(1) on or before June 30, 2020.

17           V.       Amendments to Pleading

18           Any motions or stipulations requesting leave to amend the pleadings must be filed no later

19   than June 16, 2020. The parties are advised that filing motions and/or stipulations requesting

20   leave to amend the pleadings does not reflect on the propriety of the amendment or imply good
21   cause to modify the existing schedule, if necessary. All proposed amendments must (A) be

22   supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any

23   modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

24   609 (9th Cir. 1992), and (B) establish, under Fed.R.Civ.P. 15(a), that such an amendment is not

25   (1) prejudicial to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or

26   (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).
27   1
       Except those proceedings delegated to the United States magistrate judges by 28 U.S.C. § 636(b) and the district
28   judges by the Local Rules for the Eastern District of California.



                                                               2
     Case 1:20-cv-00325-AWI-SAB Document 15 Filed 06/10/20 Page 3 of 5

 1          VI.     Pre-Trial Motion Schedule

 2          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

 3   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five

 4   (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before

 5   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

 6   and 251.

 7          A.      Non-Dispositive Pre-Trial Motions

 8          All non-dispositive pre-trial motions shall be filed no later than November 4, 2020, and

 9   heard pursuant to the Local Rules in Courtroom 9.        Non-dispositive motions are heard on

10   Wednesdays at 10:00 a.m., before United States Magistrate Judge Stanley A. Boone in Courtroom

11   9.

12          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications

13   for an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not

14   obtain an Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

15          Counsel may appear and argue non-dispositive motions by telephone, providing a written

16   request to so appear is made to the Magistrate Judge’s Courtroom Clerk no later than three (3)

17   court days before the noticed hearing date. In the event that more than one attorney requests to

18   appear by telephone, then it shall be the obligation of the moving party(ies) to arrange and

19   originate a conference call to the court.

20          B.      Dispositive Pre-Trial Motions
21          The Administrative Record shall be filed no later than January 4, 2021. Motions for

22   Summary Judgment shall be filed no later than January 25, 2021. Responsive briefs shall be

23   filed no later than February 15, 2021. The motion for summary judgment shall be heard on

24   February 22, 2021, at 1:30 p.m. in Courtroom 2 before Senior Judge Anthony W. Ishii.2

25
     2
26     The parties requested that a bench trial be set on March 22, 2021, and at the scheduling
     conference the Court set the bench trial for March 23, 2021. However, upon conferring with Judge
27   Ishii’s chambers, the bench trial needs to be set two months after the hearing on the motions for
     summary judgment. Accordingly, the Court sets a hearing on the motions for summary judgment
28   pursuant to the Local Rules and the bench trial is set two months after the hearing.


                                                     3
     Case 1:20-cv-00325-AWI-SAB Document 15 Filed 06/10/20 Page 4 of 5

 1             Prior to filing a motion for summary judgment or motion for summary adjudication, the

 2   parties are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be

 3   raised in the motion.

 4             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

 5   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

 6   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

 7   briefing; 4) narrow the issues for review by the court; and 5) explore the possibility of settlement

 8   before the parties incur the expense of briefing a summary judgment motion.

 9             The moving party shall initiate the meeting. In addition to the requirements of Local

10   Rule 260, the moving party shall file a Joint Statement of Undisputed Facts.

11             In the Notice of Motion, the moving party shall certify that the parties have met and

12   conferred as ordered above or set forth a statement of good cause for the failure to meet and

13   confer.

14             VII.   Trial Date

15             Trial is set for April 20, 2021, at 8:30 a.m. in Courtroom 2 before Senior United States

16   District Judge Anthony W. Ishii.

17             A.     This is a bench trial.

18             B.     Counsels’ Estimate of Trial Time: 1 Day.

19             C.     Counsels’ attention is directed to Local Rule 285 for the Eastern District of

20   California.
21             VIII. Related Matters Pending

22             There are no pending related matters.

23             IX.    Compliance with Federal Procedure

24             All counsel are expected to familiarize themselves with the Federal Rules of Civil

25   Procedure and the Local Rules of the Eastern District of California, and to keep abreast of any

26   amendments thereto.       The Court must insist upon compliance with these Rules if it is to
27   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the

28   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the


                                                       4
     Case 1:20-cv-00325-AWI-SAB Document 15 Filed 06/10/20 Page 5 of 5

 1   Eastern District of California.

 2            Additional requirements and more detailed procedures for courtroom practice before

 3   United States Magistrate Judge Stanley A. Boone can be found at the United States District Court

 4   for the Eastern District of California’s website (http://www.caed.uscourts.gov) under Judges;

 5   United States Magistrate Judge Stanley A. Boone (SAB). In the area entitled “Case Management

 6   Procedures,” there is a link to “Standard Information.” All parties and counsel shall comply with

 7   the guidelines set forth therein.

 8            X.      Effect of this Order

 9            The foregoing order represents the best estimate of the court and counsel as to the agenda

10   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

11   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

12   are ordered to notify the court immediately of that fact so that adjustments may be made, either

13   by stipulation or by subsequent status conference.

14            Stipulations extending the deadlines contained herein will not be considered unless

15   they are accompanied by affidavits or declarations, and where appropriate attached

16   exhibits, which establish good cause for granting the relief requested. The parties are

17   advised that due to the impacted nature of civil cases on the district judges in the Eastern

18   District of California, Fresno Division, that stipulations to continue set dates are disfavored

19   and will not be granted absent good cause.

20            Lastly, should counsel or a party appearing pro se fail to comply with the directions
21   as set forth above, an ex parte hearing may be held and contempt sanctions, including

22   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

23   and/or ordered.

24
     IT IS SO ORDERED.
25

26   Dated:        June 10, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                       5
